On Motion to Quash Subpoenas.
{¶ 1} This cause originated in this court on the filing of a complaint for a writ of mandamus in an expedited election case. Upon consideration of the motion of nonparties William M. Todd and Squire, Sanders & Dempsey, L.L.P., to quash relator’s subpoenas,
{¶ 2} It is ordered by the court that discovery and further briefing and filing of evidence pursuant to S.CtPrac.R. X(9) are stayed.
{¶ 3} It is further ordered that the parties shall file on or before September 19, 2006, briefs on the following issue:
{¶ 4} “Does the court have jurisdiction in this expedited election case to issue a writ of mandamus in light of the fact that the Ohio Elections Commission has exclusive jurisdiction over acts and failures to act under R.C. 3517.151 and 3517.153? See State ex rel. Taft-O’Connor ’98 v. Franklin Cty. Court of Common Pleas (1998), 83 Ohio St.3d 487, 700 N.E.2d 1232.”
{¶ 5} The parties shall file reply briefs on or before September 22, 2006. The briefs shall be personally served on opposing counsel on the same dates that they are filed with the court. No extensions of time shall be permitted.
Moyer, C.J., Lundberg Stratton, O’Connor, and Lanzinger, JJ., concur.
O’Donnell, J., would also grant the motion to quash.
Resnick and Pfeifer, JJ., dissent.